Exhibit 10.10 KEARNY BANK AMENDED AND RESTATED BENEFITS EQUALIZATION PLAN RELATED TO THE EMPLOYEE STOCK OWNERSHIP PLAN WHEREAS, Kearny Bank has previously adopted the Kearny Federal Savings Bank Benefit Equalization Plan related to the Employee Stock Ownership Plan as amended and restated effective January 1, 2009 (the “Prior Plan”); and WHEREAS, in connection with the conversion of Kearny MHC (the “MHC”) from the mutual holding company to the stock holding company form of organization (the “Conversion”), the Bank desires to amend and restate the Prior Plan in order to conform the definition of “change in control” to that of other benefits arrangements that are amended and restated or adopted in connection with the Conversion and to make certain other changes; and WHEREAS, the Prior Plan may be amended in accordance with Section 8.01 of the Prior Plan and this Kearny Bank Amended and Restated Benefits Equalization Plan related to the Employee Stock Ownership Plan (the “Plan”) shall take effect, and supersede and replace the Prior Plan, as of the date of the Conversion.
